El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Los apelantes —Diamelia L. Figueroa Díaz y su esposo José B. Fernández Simono— fueron acusados por el Minis-terio Fiscal, ante el antiguo Tribunal Superior de Puerto Rico, Sala de San Juan, de alegadamente haber infringido tanto las disposiciones del Art. 271 como del Art. 272 del vigente Código Penal de Puerto Rico,(1) esto es, de falsifi-cación de documentos y de posesión y traspaso de docu-mentos falsificados.
El juzgador de los hechos —un jurado— rindió veredicto condenatorio, en ambos cargos, contra la coacusada Figueroa Díaz y, en relación con el coacusado Fernández Simono, únicamente por infracción al citado Art. 272 del Código Penal, 33 L.P.R.A. see. 4592. En vista a ello, el foro de instancia condenó, a ambos convictos, a sufrir una pena de seis (6) años de presidio bajo el régimen de la Ley de Sen-tencia Suspendida.
Inconformes, Fernández Simono y su esposa Figueroa Díaz apelaron ante este Tribunal, imputándole al foro de instancia haber errado:
1. ... al no permitirle a los acusados una adecuada representa-ción legal en violación a la garantía constitucional sobre el de-*516recho a asistencia de abogado consagrada en la VI Enmienda Federal y en el Artículo II, Sección 11 de la Constitución de Puerto Rico cuando dicho abogado no había orientado a los acu-sados; no se había reunido con ellos; no hizo descubrimiento de prueba de clase alguna; no se preparó adecuadamente para el juicio; no aceptó los testigos de defensa propuestos por los acu-sados; estuvo ausente en varias ocasiones siendo objeto de la imposición de varios desacatos y alimentó esperanzas en los acusados prometiendo que todo iba a salir bien.
2. ... al no absolver a los acusados mediante la absolución pe-rentoria, a tenor con la Regla 135 de las de Procedimiento Criminal, debido a que consideró la prueba del Ministerio Público insuficiente a los fines de establecer una convicción.
3. ... al permitir una defensa pro forma en perjuicio de ambos apelantes lo cual resultó en la convicción de ambos aún con insuficiencia de prueba.
4. ... al no paralizar los procedimientos y brindar la oportuni-dad de un juicio justo e imparcial de ambos apelantes al consi-derar insuficiente la prueba contra ambos imputados apelantes privándoles de un debido procedimiento de ley.
5. ... al compeler a un abogado a entrar ajuicio en perjuicio de su representado cuando por experiencia el Honorable Magis-trado debió percatarse de que el abogado no estaba en condicio-nes físicas ni mentales para asumir la representación profesio-nal y entrar a juicio sin estar preparado resultando esto en perjuicio del debido procedimiento de ley que garantiza la Constitución a los imputados convictos y que como resultado era de preverse la convicción de la cual se apela. Alegato del Procurador General, págs. 3-4.
Estando en condiciones de resolver el recurso, procede-mos a así hacerlo.
I
Por entenderlo correcto, y completo, a continuación transcribimos el resumen que de la prueba desfilada a ni-vel de instancia hace el Procurador General de Puerto Rico en el informe que nos sometiera.
La Sra. Marta Wilson Rexach conocía a Diamelia L. Figueroa desde hacía tiempo. La trataba como una hija de la casa. Tam-bién conocía a su esposo José B. Fernández Simono. (E.N.P., pág. 1).
*517Diamelia la visitó en agosto de 1991 y le solicitó su firma para adquirir un vehículo de motor a su nombre, pues ella tenía el crédito dañado. Doña Marta le respondió que no había problema. Procedió a entregarle una tarjeta de identificación y un talonario como evidencia de la cantidad de dinero que ella devengaba como salario de su trabajo.
Más tarde, recibió una llamada de un “dealer” de vehículos de motor. Le preguntaron sobre sus ingresos para llenar la so-licitud de préstamo para la compra de un vehículo. Ella brindó la información. (E.N.P., pág. 1). Le informaron además, que tan pronto estuviera el préstamo aprobado la llamarían para que compareciera a firmar los documentos, lo cual nunca ocurrió.
Transcurridas varias semanas, recibió una llamada del Banco First Federal. Le indicaron que le habían enviado por correo una libreta de pagos para el pago del préstamo del au-tomóvil y que la libreta había sido devuelta por dirección errónea. (E.N.P., pág. 2). Ella procedió a corregir la dirección y al recibir la libreta se comunicó con Diamelia L. Figueroa para que pasara a recogerla. Luego decidió enviarla con su hija. (E.N.P., pág. 2).
Semanas más tarde recibió notificación de que el préstamo estaba atrasado. Procedió a llamar a Diamelia para informarle de la notificación del banco. Esta le contestó que el vehículo se encontraba en un taller para reparaciones. (E.N.P., pág. 2). Doña Marta llamó a la señora Figueroa en varias ocasiones, porque no quería recibir más llamadas del banco. Cuando la llamaban del banco ella les daba excusas por la tardanza en los pagos. (E.N.P., pág. 3).
Más tarde se enteró de que Diamelia y su esposo habían ven-dido el vehículo a una señora de nombre Marta Jiménez. Los pagos seguían atrasados. Llamó a Marta Jiménez y ésta le in-dicó que le entregaría el vehículo si le pagaba seiscientos dóla-res ($600.00) de una reparación que ella le hizo a la transmisión. La señora Wilson le respondió que no iba a pagar ningún dinero y que reportaría el caso a la policía. (E.N.P., pág. 2).
El 13 de julio de 1992 la señora Wilson presentó querella en el cuartel de la Policía. Sus relaciones personales con Diamelia Figueroa y su esposo se afectaron luego de esto. (E.N.P., pág. 4).
El Sargento Díaz Carrillo inició la investigación pertinente. Entrevistó a Diamelia Figueroa el 17 de julio de 1992, después de hacerle las advertencias legales y entregarle el Formulario de Lectura de Derechos, el cual ella firmó. (E.N.P., pág. 4).
El Sargento Díaz Carrillo le informó que ella era sospechosa de haber falsificado la firma de la señora Wilson. Ella le indicó que era cierto, que ella había firmado los documentos, pero que *518Wilson la había autorizado a hacerlo. Le dijo que habían ven-dido el vehículo y el Sargento procedió a ocuparlo para investigación. (E.N.P., pág. 4).
Posteriormente, el Sargento localizó al esposo de Diamelia Figueroa. Después de hacerle las advertencias legales pertinen-tes, éste le admitió que estuvo presente en la transacción, que Diamelia firmó los documentos, que ambos utilizaron el vehí-culo y lo vendieron a Marta Jiménez. (E.N.P., pág. 4). Alegato del Procurador General, págs. 2-3.
En vista de estos hechos, como expresáramos anterior-mente, el Ministerio Público le imputó al matrimonio men-cionado haber infringido las disposiciones del Art. 271 del Código Penal, 33 L.P.R.A. see. 4591; esto es, y en síntesis y en lo pertinente, que actuando en concierto y común acuerdo —y “con la intención de defraudar al Banco First Federal Savings”— “hicieron en todas sus partes un docu-mento o escrito falso”, a saber un documento de compra-venta de un vehículo, falsificando la firma de la Sra. Marta Wilson Rexach.
En relación con el pliego acusatorio por infracción a las disposiciones del Art. 272 del Código Penal, ante, el Estado les imputó a ambos acusados, en síntesis y en lo perti-nente, que “poseyeron, usaron, circularon y/o pasaron como genuinos y verdaderos” —y “con la intención de defraudar al Banco First Federal Savings”— documentos de compra-venta de un vehículo de motor “a sabiendas y con el cono-cimiento de que dichos documentos eran falsos, falsificados y/o imitados”.
HH hH
En cuanto al primer señalamiento de error —falta de adecuada representación legal— sabido es que el derecho de todo acusado a una adecuada asistencia de abogado está garantizado por la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. La violación a este derecho, no hay duda, conlleva la revocación de la convicción decretada a nivel de instan-*519cia y la celebración de un nuevo proceso. Pueblo v. Ríos Maldonado, 132 D.P.R. 146 (1992).
Ahora bien, recae sobre el apelante, que alega no haber tenido una adecuada representación legal a nivel de instancia, el peso de la prueba a esos efectos. Pueblo v. Torres, 81 D.P.R. 678, 684 (1960). Por otro lado, la incompetencia profesional a nivel de instancia, la cual conlleva la revocación de la convicción, debe ser de tal grado que se pueda sostener, de manera razonable, la probabilidad de que el resultado del proceso criminal, a no ser por dicha incompetencia, con toda probabilidad hubiese sido otro. Pueblo v. Marrero Laffosse, 95 D.P.R. 186 (1967); Pueblo v. Ríos Maldonado, ante.
Por último, en cuanto a este aspecto, debe mantenerse presente que hemos resuelto que, a nivel apelativo, existe una "presunción” a los efectos de que la representación legal, a nivel de instancia, fue una adecuada y satisfactoria. Pueblo v. Morales Suárez, 117 D.P.R. 497, 501 (1986); Pueblo v. López Guzmán, 131 D.P.R. 867 (1992).
Señala, en su alegato, la nueva representación legal del matrimonio apelante —como ejemplos de la ausencia de adecuada representación legal a nivel de instancia— que el entonces abogado de los apelantes "no hizo descubrimiento de prueba” y “no se reunió” suficientemente con los apelan-tes antes del juicio. En cuanto al primer señalamiento, sin embargo, no se nos informa, ni especifica, qué prueba debió descubrirse, si alguna, ni qué daño sufrieron los apelantes por ello. En relación con el segundo de los señalamientos, por otro lado, no se expresa el número de ocasiones en que el abogado efectivamente se reunió con sus clientes y el por qué debió de reunirse más con éstos.
En otras palabras, se pretende que revoquemos “en el vacío” unas convicciones, decretadas a nivel de instancia luego de la celebración de un juicio por jurado; esto es, que dejemos sin efecto las convicciones decretadas por el Ju-rado de manera especulativa. Por otro lado, un examen de *520la exposición narrativa de la prueba demuestra que la ac-tuación del abogado que representó a los apelantes a nivel de instancia fue una adecuada. Esto es, no se ha traído ante nuestra consideración evidencia que derrote la “pre-sunción” a los efectos de que la actuación del abogado fue una que no debe conllevar la revocación de las convic-ciones. Pueblo v. Morales Suárez, ante; Pueblo v. López Guzmán, ante.
Lo expuesto dispone, igualmente, de los señalamientos de error tercero y quinto, los cuales también versan sobre la alegada ausencia de adecuada representación legal a ni-vel de instancia.
( — I HH HH
Mediante los señalamientos de error segundo y cuarto, plantea la representación legal de los apelantes que la prueba, presentada por el Estado a nivel de instancia, fue una "insuficiente en derecho” y que, en consecuencia, erró el foro de instancia al no absolver a éstos de manera perentoria. Dichos señalamientos son inmeritorios.
La prueba presentada por el Ministerio Fiscal, y creída por los señores del Jurado, claramente demuestra que la apelante Figueroa Díaz firmó la solicitud del préstamo de auto ante el Banco First Federal Savings con el nombre de otra persona, la señora Marta Wilson Rexach. La referida apelante alega que, como contaba con el consentimiento para así hacerlo de la referida Marta Wilson Rexach, ella no falsificó la firma. No tiene razón. El “perjudicado” en la referida transacción no es Marta Wilson Rexach. Ésta, de hecho, pudo haber sido acusada de los mismos delitos por los que fueron acusados los apelantes; ello por razón de haber participado, junto a los apelantes, en el plan para defraudar al Banco.
El verdadero “perjudicado” —y así se alegó en los pliegos acusatorios radicados— lo fue el Banco First Federal Sa*521vings, el cual fue víctima de un esquema fraudulento por parte de Marta Wilson Rexach y de los apelantes; ello en vista de que fue inducido a conceder un préstamo a unas personas a quienes no le hubiera aprobado el mismo por razón del pobre récord de crédito que éstos tenían.
El elemento esencial en el citado Art. 271 del Código Penal lo es la intención de defraudar. Dicha disposición estatutaria contempla dos (2) modalidades, a saber: (1) hacer en todo, o parcialmente, un documento, instrumento o escrito falso, mediante el cual se creare, transfiriere, terminare o de otra forma afectare cualquier derecho, obligáción o interés, y (2) que falsamente alterare, limitare, suprimiere, o destruyere, total o parcialmente, uno verdadero.(2)
En el presente caso, la apelante Figueroa Díaz fue acusada, y convicta, por la primera modalidad, consistentes los hechos delictivos en firmar, con un nombre que no era el de ella, la solicitud del préstamo de automóviles; causando su actuación la creación de una relación ficticia entre ella y el banco que afectó un “derecho o interés” de este último. Por otro lado, debe recordarse que la “intención de defraudar” puede inferirse de las circunstancias relacionadas con la comisión de los hechos. Pueblo v. Flores Betancourt, 124 D.P.R. 867 (1989). El hecho de que Marta Wilson Rexach autorizara a la apelante Figueroa Díaz a firmar su nombre carece, repetimos, totalmente de importancia. El perjudicado por dicha actuación lo es el Banco, el cual sufrió el desplazamiento patrimonial y ¡o pérdida.
*522La situación de hechos que presenta el caso de autos es completamente distinguible de la que tuvimos ante nuestra consideración en el caso de Pueblo v. Burgos Torres, 120 D.P.R. 709 (1988); caso que, curiosamente, ninguna de las partes discute en sus respectivas comparecencias o alegatos.
En Pueblo v. Burgos Torres, ante, el allí imputado, uti-lizando su propio nombre o identidad, brindó información falsa, respecto a un automóvil de su propiedad, a un banco y a una compañía de seguros con el propósito de defraudar a estas instituciones. Resolvimos en dicho caso de manera mayoritaria, en síntesis y en lo pertinente, que dicho acu-sado, al brindar información falsa, había incurrido en lo que la doctrina califica como “falsedad ideológica”, situa-ción que no está contemplada, o penalizada, por las dispo-siciones del citado Art. 271 del Código Penal.
En el presente caso, por el contrario, la información —datos personales— que al banco le brinda la apelante Figueroa Díaz, sobre la persona de Marta Wilson Rexach, es verídica. El delito de falsificación lo comete Figueroa Díaz, sin embargo, cuando firma la solicitud de préstamo con el nombre de Marta Wilson Rexach; ésto es, cuando falsifica ante el banco —con el propósito de defraudar a éste— la firma de dicha persona real, lo cual causa que dicho documento sea uno “falso”. Pueblo v. Flores Betan-court, ante, pág. 882.
Atendido lo anteriormente expuesto, la conclusión es la misma en cuanto a la infracción, de parte de los apelantes, de las disposiciones del citado Art. 272 del Código Penal.(3) *523La prueba demostró, más allá de duda razonable, que los apelantes vendieron o traspasaron el automóvil que frau-dulentamente habían adquirido a sabiendas de que los do-cumentos de compra del auto —o el título del mismo— eran fraudulentos o falsos. Procede, por ende, igualmente la confirmación de las convicciones decretadas por dicho delito a nivel de instancia.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita.

 33 L.P.R.A. sees. 4591 y 4592.


 “See. 4591. Falsificación de documentos
“Toda persona que con intención de defraudar a otra hiciere, en todo o en parte, un documento, instrumento o escrito falso, mediante el cual se creare, transfiriere, terminare o de otra forma afectare cualquier derecho, obligación o interés, o que falsamente alterare, limitare, suprimiere o destruyere, total o parcialmente, uno verdadero, será sancionada con pena de reclusión por un término fijo de nueve (9) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser au-mentada hasta un máximo de catorce (14) años; de mediar circunstancias atenuan-tes, podrá ser reducida hasta un mínimo de seis (6) años.” 33 L.P.R.A. see. 4591.


 “See. 4592. Posesión y traspaso de documentos falsificados
“Toda persona que con intención de defraudar a otra posea, use, circule, venda, pase o trate de pasar como genuino o verdadero cualquier documento, instrumento o escrito de los especificados en la sección anterior a sabiendas de que los mismos son falsos, alterados, falsificados o imitados, será sancionada con pena de reclusión por un término fijo de nueve (9) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta una máximo de catorce (14) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de seis (6) años.” 33 *523L.P.R.A. see. 4592.